Citation Nr: 0526159	
Decision Date: 09/23/05    Archive Date: 10/05/05

DOCKET NO.  03-32 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
multiple joint arthritis.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel






INTRODUCTION

The veteran served on active duty from August 1965 to 
December 1971.  This matter came before the Board of 
Veterans' Appeals (Board) on appeal from a July 2003 rating 
decision of the Waco, Texas, Department of Veterans Affairs 
(VA) Regional Office (RO).  In its rating action, the RO 
determined that the appellant had submitted new and material 
evidence sufficient to reopen the claim of service connection 
for multiple joint arthritis that had been denied in a prior 
rating decision, then denied the claim on the merits.

The requirement of submitting new and material evidence to 
reopen a claim is a material legal issue the Board is 
required to address on appeal despite the RO's action.  
Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).  
In light of the Board's legal duty to determine whether the 
veteran has submitted new and material evidence to reopen his 
previously denied claim, the Board will address that issue 
initially.  


FINDINGS OF FACT

1.  In an unappealed decision of August 2000, the RO denied 
the appellant's claim on the basis that the evidence did not 
show that he had multiple joint arthritis that was related to 
service.  The veteran was notified of the decision and his 
appellate rights but did not appeal.

2.  The evidence reviewed and submitted since the RO denied 
the claim in August 2000 is cumulative and redundant, and 
does not raise a reasonable possibility of substantiating the 
claim.


CONCLUSIONS OF LAW

1.  The August 2000 RO decision is final.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2004).

2.  Evidence submitted since the August 2000 RO decision is 
not new and material, and the claim is not reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  In this case, VA's duties have been fulfilled to the 
extent possible.

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim, (2) that VA will seek to provide, and (3) that the 
claimant is expected to provide.  In what can be considered a 
fourth element of the requisite notice, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim." 38 C.F.R. § 
3.159(b)(1); see 38 U.S.C.A. § 5103A(g).

VA has satisfied its duty to notify as reflected in a form 
letter signed by the veteran and returned to the RO in March 
2002.  This document reflects that the veteran was notified 
by the RO of the information and medical or lay evidence 
necessary to substantiate his claim consistent with the VCAA 
and of his and VA's respective responsibilities in terms of 
obtaining information and evidence.  He reported that he 
understood the requirements and that he did not have any 
additional evidence to add.  The statement reflects that the 
veteran was informed of the VCAA prior to the initial RO 
adjudication of his claim in July 2003, thus satisfying the 
requirement that the veteran receive pre-adjudicatory notice.  
Moreover, in February 2004, the veteran was sent an 
additional letter regarding VCAA requirements.  This letter 
informed him to provide or inform VA of any other evidence or 
information that he thought would support the claim.  The 
veteran did not provide any additional evidence in response 
to this letter.  The veteran has been provided a meaningful 
opportunity to participate effectively in the processing of 
his claim.  See Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. 
App. April 14, 2005).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  All identified, pertinent evidence, including VA 
medical records and records from Texas Bone and Joint Center 
and JBZ Medical Associates, as discussed below, has been 
obtained and associated with the claims file.  There is no 
indication of any relevant records that the RO has failed to 
obtain.  The veteran indicated in the aforementioned March 
2002 letter that he has no additional evidence to submit.  
Although the veteran requested a hearing before the Board in 
his substantive appeal, he withdrew this request in a written 
statement received at the RO in May 2005.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  Examination was conducted in July 2002 and December 
2003.  Regardless, there is no duty to obtain a VA 
examination or opinion in this case because new and material 
evidence has not been presented or secured.  See 38 C.F.R. § 
3.159(c)(4)(iii).

Having determined that the duty to notify and assist has been 
satisfied to the extent possible, the Board turns to an 
evaluation of the veteran's claim.

II.  New and Material Evidence

A decision of a duly constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the appellant is 
notified of the decision.  38 C.F.R. § 3.104(a) (2004).  Such 
a decision is not subject to revision on the same factual 
basis except by a duly constituted appellate authority.  Id.  
A finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  38 
C.F.R. §§ 3.160(d), 20.1103 (2004).

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002).  New evidence is 
defined as existing evidence not previously submitted to 
agency decision makers.  Material evidence is defined as 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2004).  When determining whether a claim 
should be reopened, the credibility of the newly submitted 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 
(1992).

IV. Legal Analysis

Service medical records show no diagnosis or treatment for 
multiple joint arthritis.  Service medical records do show an 
injury to the ankle when the veteran jumped off of a cliff 
during an ambush in Vietnam.  VA orthopedic examination dated 
in August 1972 reflects a diagnosis of multiple joints 
arthritis, mild (ankles-traumatic arthritis; other joints 
type undetermined.)  Follow-up X-rays of the left shoulder, 
both knees, and both ankles, showed no evidence of disease.  

In an October 1972 rating decision, the RO granted service 
connection for residuals of injury to the left ankle, and 
denied service connection for degenerative arthritis of 
multiple joints.  The RO noted that multiple joint arthritis 
was not shown by evidence of record.  The veteran was 
informed of this decision by letter dated in November 1972 
and did not file a timely appeal.  

In July 1980, the veteran again filed a claim for service 
connection for multiple joint arthritis.  The claim was 
denied in an October 1980 rating decision which found that 
multiple joint arthritis was not related to his service-
connected left ankle.  The veteran was informed of this 
decision in October 1980, and did not file a timely appeal.  

The claim was again denied in January 1985.  The veteran was 
informed of this decision in January 1985, and did not file a 
timely appeal.  

The veteran sought service connection again in October 1986.  
A VA examination report dated in December 1986 reflected a 
diagnosis of complaints of low back pain, bilateral knee 
pain, and right ankle pain, all normal to x-ray and clinical 
examination.  Essentially no impairment of function.  The 
claim was again denied in a January 1987 rating decision.  At 
that time, the RO noted that the veteran's left ankle 
disability was of insufficient severity to establish any 
causal relationship to his subjective complaints of pain in 
other joints.  It also noted that service connection had 
continued to be denied for arthritis of multiple joints.  
Thus, the rating decision noted that arthritis of multiple 
joints was not shown.  The veteran was informed of that 
decision in a February 1987 letter from the RO, and he did 
not file a timely appeal.  

The veteran filed a claim to reopen the previously denied 
claim in June 2000.  Evidence considered included a VA 
examination dated in January 2000, VA treatment records dated 
from 1992 to 1999, reports and treatment records from Harris 
Methodist Hospital dated in January 2000, Chiropractic Center 
of Grand Prairie dated in April 2000, and Pioneer Medical 
Center dated from February 2000 to April 2000.  

Reports from Chiropractic Center of Grand Prairie showed a 
diagnosis of osteoarthritis and findings of chronic global 
osteoarthritis.  Multiple joint involvement was indicated.  
VA treatment records showed X-rays findings of hip arthritis.  
A VA examination note shows an impression of multiple joint 
complaints, cause undetermined, in May 1994.  The examiner 
felt there was a possibility of rheumatoid arthritis.  

VA examination in January 2000 yielded an impression of post 
traumatic arthritis of the left ankle, multiple joint 
arthralgia and joint pain, not necessarily related to service 
and most likely representing generalized arthralgia, not 
service-connected.  

In an August 2000 rating decision, the RO reopened the 
previously denied claim of service connection for multiple 
joint arthritis.  The RO pointed out that the claim was 
denied on a direct and secondary basis in an unappealed 
January 1987 rating decision.  The RO found that the evidence 
submitted since January 1987 was new and material, and 
reopened the claim as to direct and indirect service 
connection.  The claim was then denied on the merits, both on 
a direct and secondary basis.  The RO noted there was no 
evidence of multiple joint arthritis in service, within a 
year of service or otherwise related to service.  
Additionally, the RO noted that there was no evidence that 
current complaints were related to service-connected left 
ankle injury.  

The veteran was informed of the August 2000 rating decision 
by letter dated August 25, 2000.  He did not file a timely 
appeal of this decision.  

In March 2002, the veteran filed a claim seeking service 
connection for multiple joint arthritis as secondary to his 
service-connected ankle condition.  He urged that the ankle 
disease had spread to the other joints in his body.  He also 
asked that multiple joint arthritis be evaluated as secondary 
to diabetes.  

The veteran was afforded a VA orthopedic examination in July 
2002.  This examination yielded an impression of history of 
left ankle fracture in 1965.  

Records from the VA outpatient clinic in Forth Worth were 
obtained.  These showed treatment from July 1996 through June 
2003, and do not contain any medical opinion or evidence 
relating any current multiple joint arthritis to service or 
to service-connected left ankle injury or to diabetes.  

The RO issued a rating decision in July 2003 granting service 
connection for diabetes mellitus associated with herbicide 
exposure and denying service connection for multiple joint 
arthritis.  The RO considered the evidence submitted since 
the last final decision in August 2000 as sufficient to 
reopen the claim, and then denied the claim on the merits on 
both a direct and secondary basis.  

Records from NJZ dated in October 2003 show complaints of 
ongoing left ankle pain and low back pain following an injury 
at the hospital where he worked in January 2000.  

The veteran was afforded a VA orthopedic examination in 
December 2003.  The examiner reviewed the veteran's history 
and conducted a physical examination.  The impression was 
degenerative joint disease of the lumbar spine with 
documented disc bulging, and degenerative joint disease of 
the left ankle with pain, limitation of motion and weakness 
of the lower left leg.  

A report from Texas Bone and Joint Clinic dated in December 
2003 noted the January 2000 accident and addressed low back 
and left ankle pain.  

Service connection for degenerative joint disease of the 
lumbar spine was granted in a January 2004 rating decision.  

The RO's August 2000 rating decision is a final decision not 
subject to revision on the same factual basis.  38 U.S.C.A. § 
7105.  In order to reopen this claim, the appellant must 
present new and material evidence.  38 U.S.C.A. § 5108; 38 
C.F.R. §3.156(a).  As noted, new evidence is defined as 
existing evidence not previously submitted to agency decision 
makers.  Material evidence is defined as existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2004).  

The evidence received since the August 2000 rating decision 
which denied service connection for multiple joint arthritis 
on a direct and secondary basis is not new and material.  Any 
new medical records showing diagnoses of or treatment for 
multiple joint arthritis many years after service are 
cumulative.  There was medical evidence before the RO in 
August 20000 showing that the veteran suffered from such a 
disability.

The veteran's contentions that his multiple joint arthritis 
is related to active service or on a secondary basis to a 
service-connected condition are not new.  His statements are 
essentially a repetition of his previous assertions that were 
before the RO in 2000, and are basically cumulative and not 
new.  See Paller v. Principi, 3 Vet. App. 535, 538 (1992) 
(distinguishing corroborative evidence from cumulative 
evidence).  Moreover, the lay statements concerning the onset 
of any such condition are not competent.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

Medical records that do not mention multiple joint arthritis, 
even if new, are not material.  The fact that the veteran is 
presently or was impaired due to other medical problems is 
not a matter in dispute. 

Nor do the new medical records in any way provide a medical 
linkage of the veteran's current multiple joint arthritis and 
his active service or service-connected disability.  There is 
no medical evidence indicating that the veteran has multiple 
joint arthritis that had its onset during active service or 
within one year after his separation from service, or that is 
related to any in-service disease or injury or service-
connected condition.  To the contrary, the VA records and 
private records submitted since August 2000 primarily relate 
to the veteran's industrial accident in January 2000.  
Accordingly, even if new, the Board finds that these records 
are not so significant that they must be considered in order 
to fairly decide the merits of the claim for direct service 
connection, nor do they raise a reasonable possibility of 
substantiating the claim.

Thus, new and material evidence has not been presented, and 
the claim of service connection for multiple joint arthritis 
is not reopened.  





ORDER

New and material evidence not having been presented to reopen 
a claim of entitlement to service connection for multiple 
joint arthritis, that claim remains denied.



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


